DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The amendment filed on 04/05/2022 has been entered and fully considered. Claims 1-5, 7-10, 12-19 remain pending in the application, where the independent Claims have been amended. New Claims 21-23 have been added.

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney W. Pigott (Reg. No. 66242) on 04/07/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) -- A light detection and ranging (LIDAR) system comprising: a laser that is configured to generate light; a splitter that is configured to split the light into a plurality of split lights; a polarization controller configured to receive a first split light of the plurality of split lights, the polarization controller including a first arm and a second arm, wherein the first arm includes a first phase shifter and a second phase shifter that are configured to be controlled to set a phase of light that passes through the first arm relative to the second arm, wherein the polarization controller includes at least one 2x2 splitter coupled to the first arm and the second arm; and a dual-polarization grating coupler including a first port to receive light from the first arm and a second port configured to receive light from the second arm, wherein the dual-polarization grating coupler is configured to couple the light from the first port into a first beam having a first polarization orientation, and wherein the dual-polarization grating coupler is configured to couple the light from the second arm into a second beam with a second polarization orientation, wherein the first port of the dual-polarization grating coupler is optically coupled directly to the second phase shifter.--

Claim 8. (Currently Amended) -- An autonomous vehicle control system for an autonomous vehicle, the system comprising: a light detection and ranging (LIDAR) processing engine; and an active polarization controlled coherent pixel array coupled to the LIDAR processing engine, wherein pixels in the active polarization controlled coherent pixel array include: a polarization controller including a first arm and a second arm, wherein the first arm includes a first phase shifter and a second phase shifter that can be controlled to set a phase of the first arm relative to the second arm, wherein the polarization controller includes at least one 2x2 splitter coupled to the first arm and the second arm; and a dual-polarization grating coupler including a first port to receive light from the first arm and a second port configured to receive light from the second arm, wherein the dual-polarization grating coupler is configured to couple the Attorney Docket No.: AUROP0564 Application No.: 17/344,386light from the first port into a first beam having a first polarization orientation, and wherein the dual-polarization grating coupler is configured to couple the light from the second arm into a second beam with a second polarization orientation, wherein the first port of the dual-polarization grating coupler is optically coupled directly to the second phase shifter.--


All the other claims are entered as filed by Applicants on 04/05/2022

Response to Arguments
3- As for the 35 USC § 103 rejections, the Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the novelty and obviousness rejections.

Allowable Subject Matter

4- Claims 1-5, 7-10, 12-19 and 21-23 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 1, 8 and 12, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A light detection and ranging (LIDAR) system, or a system for an autonomous vehicle comprising a LIDAR system, the LIDAR system comprising: 
a laser …; 
a splitter that is configured to split the light into a plurality of split lights; 
a polarization controller configured to receive a first split light of the plurality of split lights, the polarization controller including a first arm and a second arm, wherein the first arm includes a first phase shifter and a second phase shifter that are configured to be controlled to set a phase of light that passes through the first arm relative to the second arm, wherein the polarization controller includes at least one 2x2 splitter coupled to the first arm and the second arm; and 
a dual-polarization grating coupler, or a grating coupler, including a first port to receive light from the first arm and a second port configured to receive light from the second arm, wherein the dual-polarization grating coupler is configured to couple the light from the first port into a first beam having a first polarization orientation, and wherein the dual-polarization grating coupler is configured to couple the light from the second arm into a second beam with a second polarization orientation, wherein the first port of the dual-polarization coupler is optically coupled directly to the second phase shifter

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Byrnes, Zhang and Swanson. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached notice of references.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886